DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 15-20 have been fully considered but they are not persuasive.
Examiner is in the opinion that portions or all of substrate 102 in Chen, could be considered “fin shaped”. 
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (20210296451)
Regarding Claim 15, in Fig. 3F, Chen et al. discloses a lateral diffusion metal oxide semiconductor (LDMOS) device, comprising: a first fin-shaped structure 304 on a substrate 102; a shallow trench isolation (STI) 132 adjacent to the first fin-shaped structure; a first gate structure 116 on the first fin-shaped structure and the STI; and a contact field plate 124 adjacent to the first gate structure and directly on the STI 132.  
Regarding Claim 16, a second fin-shaped structure 304 adjacent to the first fin-shaped structure, (where the first fin shaped structure is the portion of element 304 to the left of STI 132 and second fin shaped structure is the portion of element 304 to the right of STI 132) wherein the STI 132 is between the first fin-shaped structure and the second fin-shaped structure; a second gate structure 116 on the second fin-shaped structure; a source region 104 adjacent to one side of the first gate structure on the first fin-shaped structure; a drain region 106 adjacent to one side of the second gate structure on the second fin-shaped structure; an interlayer dielectric (ILD) layer 118 around the first gate structure and the second gate structure; and a first contact plug 120 on the source region 104 and a second contact plug 120 on the drain region 106.  
Regarding Claim 17, the contact field plate 124 is between the first gate structure 116 (on the left) and the second gate structure 116 (on the right).  
Regarding Claim 18, the contact field plate 124 and the first contact plug 120 comprise same material.  
Regarding Claim 20 top surfaces of the contact field plate 124 and the first contact plug 120 are coplanar.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (20210296451) in view of Park (20170104097
Regarding Claim 1 in Figs. 3A-3F, Chen et al. discloses a method for fabricating a lateral diffusion metal oxide semiconductor (LDMOS) device, comprising: forming a first fin-shaped structure 304 on a substrate 102; forming a shallow trench isolation (STI) 132 adjacent to the first fin-shaped structure; forming a first gate structure 116 on the first fin-shaped structure; and forming a contact field plate 124 adjacent to the first gate structure and directly on the STI 132.  Chen et al. fails to disclose the newly added limitation of “and contacting the STI”. However, Park et al. discloses an LDMOS device where in Fig. 18, contact/metal field plate 561g is adjacent to the gate structure 586g and directly on and contacting the STI 550g. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required directly on and contact the STI limitation in Chen et al. as taught by Park et al. in order to prevent contact failure.  
Regarding Claim 2, in Figs. 3A-3F of Chen et al., forming a second fin-shaped structure 304 adjacent to the first fin-shaped structure, wherein the STI 132 is between the first fin-shaped structure and the second fin-shaped structure (where the first fin shaped structure is the portion of element 304 to the left of STI 132 and second fin shaped structure is the portion of element 304 to the right of STI 132); forming a second gate structure 116 on the second fin-shaped structure; forming a source region 104 adjacent to one side of the first gate structure on the first fin-shaped structure; forming a drain region 106 adjacent to one side of the second gate structure on the second fin-shaped structure; forming an interlayer dielectric (ILD) layer 118 around the first gate structure and the second gate structure; transforming the first gate structure and the second gate structure into a first metal gate and a second metal gate; and forming a first contact plug 120 on the source region 104 and a second contact plug 120 on the drain region 106.  
Regarding Claim 3, in Chen et al., contact field plate 124 is between the first gate structure 116 and the second gate structure 116.  
Regarding Claim 4, in Chen et al, a width of the second gate 116 (on the left) structure is less than a width of the first gate structure 116 (on the right) (see paragraph 0024, metal/dummy/replacement gate).  
Regarding Claim 5, in Chen et al., the contact field plate 124 and the first contact plug 120 comprise same material.  
Regarding Claim 7, in Chen et al., top surfaces of the contact field plate 124 and the first contact plug 120 are coplanar.  
Regarding Claim 8, in Fig. 3F, Chen et al. discloses a lateral diffusion metal oxide semiconductor (LDMOS) device, comprising: a first fin-shaped structure 304 (where the first fin shaped structure is the portion of element 304 to the left of STI 132 and second fin shaped structure is the portion of element 304 to the right of STI 132) on a substrate 102; a shallow trench isolation (STI) 132 adjacent to the first fin-shaped structure; a first gate structure 116 on the first fin-shaped structure; and a contact field plate 124 adjacent to the first gate 116 structure and directly on the STI 132.  Chen et al. fails to disclose the newly added limitation of “and contacting the STI”. However, Park et al. discloses an LDMOS device where in Fig. 18, contact/metal field plate 561g is adjacent to the gate structure 586g and directly on and contacting the STI 550g. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required directly on and contact the STI limitation in Chen et al. as taught by Park et al. in order to prevent contact failure.  
Regarding Claim 9, in Chen et al., a second fin-shaped structure 304 adjacent to the first fin-shaped structure (where the first fin shaped structure is the portion of element 304 to the left of STI 132 and second fin shaped structure is the portion of element 304 to the right of STI 132) wherein the STI 132 is between the first fin-shaped structure 304 and the second fin-shaped structure 304; a second gate structure 116 on the second fin-shaped structure; a source region 104 adjacent to one side of the first gate structure on the first fin-shaped structure; a drain region 106 adjacent to one side of the second gate structure on the second fin-shaped structure; an interlayer dielectric (ILD) layer 118 around the first gate structure 116 and the second gate structure 116; and a first contact plug 120 on the source region 104 and a second contact plug 120 on the drain region 1-106.
Regarding Claim 10, in Chen et al, the contact field plate 124 is between the first gate structure 116 and the second gate structure 116
Regarding Claim 11, in Chen et al, a width of the second gate structure 116 (on the right) is less than a width of the first gate structure 116 (on the left) (see paragraph 0024, metal/dummy/replacement gate).  
Regarding Claim 12, in Chen et al., the contact field plate 124 and the first contact plug 120 comprise same material.  
Regarding Claim 14, top surfaces of the contact field plate 124 and the first contact plug 120 are coplanar.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6,13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (20210296451) in view of Park (20170104097) further in view of Jin (20210234041)
Regarding Claims 6,13, and 19, Chen et al. and Park combination discloses everything except to disclose the limitation where a bottom surface of the contact field plate 124 is lower than a Page 10 of 13bottom surface of the first contact plug.  However, in Fig. 1, and paragraphs 0013, 0014, 0020, 0045 and 0052, the contact field plate 180 is lower than the plug as contact field plate penetrates the STI structure. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required bottom surface of the field plate being lower than the plug for reliability purposes

Examiner is including Singh 2020035917 (paragraph 0024) as a pertinent prior are that is not relied upon where a FinFET LDMOS device where field plate overlapping with STI is disclosed. Furthermore, also in non-applied pertinent prior art Chuang et al. (20200258987) (Fig. 1E and 2), the direct contact between field plate and STI is disclosed. Finally, non-applied pertinent Ciavatti patents (10164006 and 10121878) disclose (in Figs. 4 in both) overlapping between field plate and the trench isolation structures. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        11/8/2022